Order, Family Court, New York County (George L. Jurow, J.), entered on or about March 9, 2005, which granted respondent father’s motion to dismiss appellant mother’s petition to modify the custody provisions of the parties’ July 2003 Florida judgment of dissolution of marriage, and denied appellant’s cross motion for leave to amend the petition, unanimously affirmed, without costs.
A full custody trial was conducted in July 2003, just 14 months before this change of custody petition was filed. The Florida court awarded primary residential custody to respondent father, based in part on the recommendations set forth in the extensive forensic evaluation prepared by the court-appointed psychologist.
The allegations of the petition and the proposed amended petition do not set forth a change in circumstances sufficient to support a modification of the custody provisions of the Florida judgment (see Matter of Pignataro v Davis, 8 AD3d 487, 488 [2004]; Matter of Thompson v Thompson, 267 AD2d 516, 517 [1999]). The allegations merely present a situation aptly described by the Family Court as “the ordinary type of bicker*271ing and [conflicting] behavior that estranged and divorced parents regrettably exhibit” and do not afford grounds to infer that respondent father is unfit to continue as the custodial parent (see Zima v Aguirre-Cotliar, 21 AD3d 828 [2005]; De Arakie v De Arakie, 191 AD2d 217 [1993], lv dismissed 82 NY2d 802 [1993]).
We have considered appellant’s remaining arguments and find them unavailing. Concur—Buckley, P.J., Mazzarelli, Andrias, Saxe and Sullivan, JJ.